Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                                Aug 27 2014, 9:23 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

TIMOTHY J. O’CONNOR                              GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 MONIKA PREKOPA TALBOT
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

LATOYA C. LEE,                                   )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 49A02-1310-CR-867
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Grant W. Hawkins, Judge
                           Cause No. 49G05-1209-MR-62638



                                      August 27, 2014

     MEMORANDUM DECISION ON REHEARING – NOT FOR PUBLICATION

BAKER, Judge
      Latoya Lee seeks rehearing following our memorandum opinion in Lee v. State,

No. 49A02–1310–CR–867, slip op. (Ind. Ct. App. June 10, 2014), arguing that we should

reverse our decision in light of the determination of another panel of this court in Young

v. State, No. 49A02–1310–CR–868, slip op. (Ind. Ct. App. June 12, 2014). Lee and

Young were co-defendants, and both appealed a conviction for attempted aggravated

battery. In Young, a panel of this Court determined that the charging instrument had not

given Young fair notice of his conviction. Id. We grant rehearing to acknowledge our

awareness of the decision in Young but decline to reverse our earlier decision in Lee, as

Lee did not raise any issue concerning the charging information on appeal.


BARNES, J., and CRONE, J., concur.




                                            2